Citation Nr: 0305043	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  01-01 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1974 to January 
1978.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 rating decision by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In a March 2002 rating decision, service connection for 
pseudofolliculitis barbae was denied.  The veteran was 
notified of his procedural and appellate rights, but has not 
initiated an appeal.  Thus, this issue is not before the 
Board.  

The Board notes that the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
has been raised.  This issue is referred to the RO for 
appropriate action.  


FINDING OF FACT

The veteran's low back disability has been productive of the 
equivalent of pronounced intervertebral disc syndrome as 
manifested by radiculopathy, diminished ankle jerk, 
limitation of motion with pain in all directions, weakness of 
the lumbar spine due to pain, and fatigability of the lumbar 
spine due to pain.


CONCLUSION OF LAW

The criteria for a 60 percent rating for a low back 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4,71a, Diagnostic Codes 
5293, 5295 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  To implement the provisions of the law, 
the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was properly notified of the outcome of the August 2000 
decision, which denied his claim of an increased rating for 
lumbosacral strain.  The discussion in the RO's August 2000 
decision, the statement of the case issued in October 2000, 
the November 2001 letter discussing VCAA, and the 
supplemental statements of the case dated in February 2001 
and March 2002, informed the veteran of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.  He was informed of the duty 
to notify, the duty to assist, to obtain records, and 
examinations or opinions.  Further, a June 2002 letter 
informed the veteran that the RO was certifying the appeal; 
thus, the veteran could not reasonably expect further 
development of his claim.  In addition, the veteran testified 
at a personal hearing before the undersigned acting member of 
the Board in September 2002.  This hearing complied with 
38 C.F.R. § 3.103.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim and notice of how his 
claim was still deficient.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Efforts were made to obtain all pertinent 
records bearing on his claim.  The veteran's VA and private 
medical records have been obtained and he was referred for an 
examination in July 2000.  Although the veteran has indicated 
that he was awarded benefits by the Social Security 
Administration (SSA) and records directly from SSA are not in 
the claims file, the Board, as noted below, is granting the 
appeal in full.  As such, the Board finds that the record 
contains sufficient evidence to make a decision on the claim.  
VA has fulfilled its duty to assist.

While the veteran's claim for an increased rating was 
pending, the regulation pertaining to rating intervertebral 
disc syndrome was revised.  Since this change in law occurred 
while the appeal was pending, the Board must apply the 
version of the law that is more favorable to your claim.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, the Board must also apply the old law prior to the 
effective date of the new law.  See Green v. Brown, 10 Vet. 
App. 111, 116-119 (1997) and 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  See also VAOPGCPREC 3-00.  Under 
38 C.F.R. § 20.903(c), the Board is required to inform the 
veteran if the Board intends to rely on the new law in 
deciding the appeal.  When the Board addresses in its 
decision a question that was not addressed by the RO, the 
Board must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument.  If not, it must be considered if the veteran has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

In this case, the Board, as noted below, is granting the 
maximum rating sought on appeal.  Since this is the maximum 
rating available, the veteran is not prejudiced by his claim 
not being considered under the new version of Diagnostic Code 
5293.  The prior version is felt to be more favorable based 
on a facial comparison as it combines collective orthopedic 
and neurologic manifestations and allows for the application 
of functional loss as another element in the rating 
determination.  See VAOPGCPREC 36-97.  Further, determining 
the frequency of incapacitating episodes under the new scheme 
would be problematic given the precise definition for 
applying this alternative rating.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  If the 
veteran is inclined to seek an evaluation under the new 
scheme, which cannot be applied earlier than its effective 
date, he should do so to receive any advantage from section 
3.114.  


Background

Service connection has been in effect for lumbosacral strain 
since March 1, 1992.  The veteran's service-connected 
lumbosacral strain has been assigned a 40 percent rating from 
that time.  However, appeal documents have provided the 
rating scheme for intervertebral disc syndrome and discussed 
its application to the veteran's claim.  

In May 1999, the veteran's claim for an increased rating was 
received.  In conjunction with his claim, both VA and private 
medical records were received.  In addition, the veteran was 
referred by VA for an examination.

November 1998 x-rays revealed a normal lumbar spine.  A 
December 1998 computerized tomography (CT) revealed no 
evidence of disc herniation, spinal stenosis, or any 
significant diagnostic abnormality.

Medical records from Lakeview Medical Center, Inc., dated 
from March to November 1999 revealed treatment for 
exacerbations of low back pain.

A November 1999 magnetic resonance imaging (MRI) revealed 
multilevel degenerative changes with no disc herniation or 
spinal stenosis.  The veteran complained of difficulty on 
walking, low back pain, and numbness.  Motor testing was 5/5.  
Straight leg raising was negative.  Sensation was intact.  
The greatest foraminal narrowing was seen at the L3-L4 level.  
The L3 nerve root did not appear compressed.  

VA records dated in 2000 revealed complaints of low back pain 
with radiating and numbness down the right leg.  In March 
2000, the veteran was unable to perform exercises due to 
pain.  In May 2000, it was noted that the veteran was out of 
work for a week due to low back pain and numbness, but wanted 
to return to work and perhaps go on light duty.  In July 
2000, he complained of constant pain on standing, walking, 
climbing steps, and bending.  In August 2000, limitation of 
motion was noted secondary to discomfort.  The veteran was 
able to flex to 60 degrees and had positive lumbar spine 
tender point.  Straight leg raising was positive bilaterally.  

In July 2000, the veteran was referred by VA for an 
examination.  At that time, the veteran related that he 
experienced stiffness, numbness, and constant pain in his 
lower back, radiating to his right leg.  He also described 
having symptoms of fatigue and lack of endurance.  The 
veteran reported, as noted, that the pain radiated down his 
right leg and caused a burning sensation of the dorsal aspect 
of the right foot at the toes.  He indicated that the 
symptoms were constant and excruciating.  He described having 
flare-ups with prolonged walking, standing, bending, or 
sitting, which lasted an hour to weeks.  The veteran related 
that he took Ibuprofen 800 milligrams three times per day and 
that he also took Parafon Forte.  He indicated that sometimes 
he cannot get out of bed due to discomfort.  The veteran 
generally related that he can perform normal activities with 
the exception of mowing the law and gardening.  He related 
that he was employed.  The veteran's posture was normal.  His 
gait revealed a slight limp favoring the right leg.  He had 
limitation in standing and walking and he stated that he 
would get pain and stiffness in his lower back and pain and 
tingling that seemed to affect both legs with standing and 
walking.  Neurological examination revealed motor skill of 
5/5 with no obvious weakness.  The veteran seemed to be 
hesitant at certain movements like dorsal flexion and plantar 
flexion of the foot secondary to pain.  There was no evidence 
of muscle atrophy.  Sensory examination was somewhat 
variable.  He had decreased sensation to light touch as well 
as to pinprick on the lateral aspect of the right leg and the 
medial aspect of the left leg.  The veteran noted pain in his 
right leg from the side down to the calf and ankle with a 
burning sensation across all toes on the dorsum of his right 
foot.  Reflexes were +2 at the knee and ankle and were 
symmetric, bilaterally.  Musculoskeletal examination revealed 
painful motion and tenderness in the central aspect of the 
lower back as well as bilateral aspects of the lower back.  
The veteran had positive straight leg raising.  On the right 
side, he complained of pain immediately on elevation of the 
leg, with positive straight leg raising starting at  five 
degrees; on the left side, at 30 degrees.  Range of motion 
testing revealed flexion to 45 degrees, extension to 15 
degrees, right lateral extension to 15 degrees, left lateral 
extension to 20 degrees, right rotation to 20 degrees, and 
left rotation to 25 degrees.  These were all active paths of 
ranges of motion and were limited because of pain.  X-rays 
were normal.  The diagnosis was lumbosacral strain and 
sciatica in the right leg.  It was noted that as far as 
industrial impairment was concerned, the veteran was limited 
in his ability to reach above his head, was unable to lift 
more than 25 pounds, and was limited in his ability to stand 
and stoop.  

February and March 2001 reports of Felix M. Kirven, M.D., 
revealed that the veteran was treated for cervical 
spondylosis and lumbar spinal stenosis.  With regard to the 
lumbar disability, range of motion testing revealed that the 
veteran flexed to 50 degrees, extended to 30 degrees, and 
side-bended to 30 degrees.  He exhibited tenderness over the 
lumbosacral junction.  

April 2001 VA records revealed that the veteran was treated 
for a low back exacerbation after he injured his back by 
twisting it.  In July 2001, he was seen for acute low back 
pain.  He claimed that he could not work.  An x-ray revealed 
a bulging disc.  In August 2001, the veteran related that he 
could not work during back flare-ups.  In February 2002, he 
was seen for an episode of acute low back pain and described 
having previous episodes.  In August 2002, he stated that he 
had low back pain radiating down his right leg which was 
causing right leg instability.  Physical examination revealed 
decreased sensation in the L5-S1 distribution.  Motor 
examination revealed that the veteran had difficulty standing 
on his toes.  In addition, right ankle jerk was 1+, left 
ankle jerk was 2+, and patella was 2+ bilaterally.  The 
diagnosis was probable right L5-S1 radiculopathy with sensory 
deficit, weakness, and diminished ankle jerk.  

In September 2002, the veteran and his wife testified at the 
Board hearing.  At that time, the veteran described having 
pain in his low back, across his buttocks, and down his right 
leg.  He stated that he had numbness in his toes and tingling 
in his leg.  He related that he was previously employed as a 
marine insulator, but was unemployed currently.  The veteran 
indicated that his work required physical activities such as 
bending, stretching, climbing, and squeezing into tight 
areas.  He stated that he had tried to seek other employment, 
but could not pass the physical examinations due to his back 
as well as other disabilities.  He reported that his lower 
back pain interfered with his sleeping and that he took 
medication for the pain such as Percocet.  The veteran's wife 
related that the veteran needed assistance due to his 
disabilities and that his activities were limited.  



Analysis

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the most recent medical findings 
regarding the current level of the veteran's service-
connected disability.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board noted that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  

Several provisions of the rating schedule must be taken into 
account in rating the veteran's low back disability.  
Although the same symptoms may not be evaluated under various 
diagnoses, it is necessary to determine which rating criteria 
most closely approximate the current manifestations of 
disability.  In this case, the rating criteria that might be 
applicable include those for lumbosacral strain, those for 
limitation of motion of the lumbar spine, and those for 
intervertebral disc syndrome.

The veteran's low back disability may be evaluated under the 
provisions of Diagnostic Code 5295.  Under the provisions of 
this rating code, a 40 percent evaluation is warranted if 
there is severe symptomatology with listing of the entire 
spine to the opposite side, a positive Goldwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or with some 
of the above with abnormal mobility on forced motion.  The 
foregoing criteria make it clear that lumbosacral strain may 
be rated based on limitation of motion and Diagnostic Code 
5292 pertaining to limitation of motion provides that severe 
limitation of motion is rated as 40 percent disabling.

The Board notes that a 40 percent rating is the maximum 
rating under both Diagnostic Codes 5292 and 5295.  However, 
the veteran may be rated under Diagnostic Code 5293 which has 
a higher 60 percent rating.  In order for a higher rating to 
be assigned under Diagnostic Code 5293, the medical evidence 
would have to reflect pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk or other neurological findings appropriate 
to site of diseased disc and little intermittent relief.  In 
order for a rating in excess of 60 percent to be warranted 
for back disability, the veteran must demonstrate fracture of 
the vertebra per Diagnostic Code 5285 or ankylosis (complete 
bony fixation) of the spine per Diagnostic Code 5286.

In this case, the medical evidence shows that the veteran has 
neurological back problems to include a bulging disc.  He has 
right L5-S1 radiculopathy with sensory deficit, weakness, and 
diminished ankle jerk.  Otherwise, he also exhibits moderate 
to severe limitation of motion in all directions.  In 
addition, the veteran exhibits pain on movement of the low 
back in all directions and had pain extending into the right 
lower extremity causing instability.  The veteran also 
demonstrates weakness and fatigability which are consistent 
with his chronic pain.

Taking into consideration the veteran's complaints of severe 
symptomatology to include back pain which results in 
functional loss of the low back and interferes with his 
ability to work at full capacity, and in light of the 
directives of DeLuca with regard to 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 and functional loss, the Board finds that in 
affording the veteran the benefit of the doubt, he has 
manifestations that more nearly approximate pronounced 
intervertebral disc syndrome.  The Board further finds that 
the veteran's complaints of severe back symptoms to include 
pain are credible, particularly in light of the corroborating 
comments of the veteran's wife as well as VA examiners.  

There is no provision for a higher evaluation for this 
disability, and no evidence that the disability is more 
appropriately evaluated under another Diagnostic Code.  A 
rating in excess of 60 percent is not warranted because the 
veteran does not demonstrate fracture of the vertebra per 
Diagnostic Code 5285 or ankylosis of the spine per Diagnostic 
Code 5286.  A rating would not be appropriate under those 
codes as the veteran does not have the disabilities 
indicated.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied. 38 U.S.C.A. § 5107(a) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
this case, the Board has found that in affording the veteran 
the benefits of the doubt, the evidence supports the 
veteran's claim for a higher rating of 60 percent, but no 
more, for the reasons and bases set forth above.

Under § 3.321(b)(1) there is an additional provision that the 
Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  Further, to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

There has been no showing by the veteran of extraordinary or 
exceptional disability from the service-connected back 
disorder beyond that contemplated by the rating schedule such 
as frequent periods of hospitalization or marked interference 
with employment due to the service-connected back disorder.  
The record does show that the veteran's back disorder 
interferes with his employability.  However, the record does 
not show that the back disorder on its own causes marked 
interference with employment beyond what it contemplated by 
the 60 percent rating.  

The veteran himself has admitted in the record that his 
industrial interference and limitation are also affected by 
his nonservice-connected disabilities.  As noted, a claim for 
TDIU has been referred to the RO for adjudication and the 
Board has found the schedular criteria are adequate as they 
recognize considerable loss of working time proportionate to 
the several grades of disability.  Thus with the 60 percent 
evaluation there is the recognition of substantial 
interference with work.  38 C.F.R. § 4.2.


ORDER

A 60 percent evaluation for a low back disability is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.


		
	Mark J. Swiatek
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

